      Case 1:19-cv-00391-LG-RPM Document 517 Filed 07/15/21 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 SOUTHERN DIVISION



                       ORDER SETTING PRETRIAL CONFERENCE
                           CIVIL JURY/NON-JURY TRIALS


       The below matters are set in the Southern Division of this District for a TRIAL to be
heard during a four-week CIVIL TRIAL CALENDAR BEGINNING Monday, September 7,
2021, at the United States Courthouse, Courtroom 606, 2012 15th Street, Gulfport, Mississippi,
Judge Louis Guirola, Jr., presiding. A date specific for the beginning of the trial will be
determined during the Pretrial Conference.

       A PRETRIAL CONFERENCE is ordered in the below cases are set forth below before
United States District Judge Louis Guirola, Jr., United States Courthouse, 2012 15th Street, Suite
614, Gulfport, MS. pursuant to the attached scheduled. The parties should have their
calendars available and be prepared to discuss available dates for a firm trial setting.

I.     PRETRIAL CONFERENCE

         If settlement is to be discussed in jury cases, counsel are instructed to confer with their
clients in advance of the Pretrial Conference and to have their clients, corporate representatives
and/or adjusters present or available by telephone at the appointed time. In cases where
settlement discussions are contemplated, a memorandum (3 page maximum) setting forth a brief
explanation of the case and a candid appraisal of the respective positions, including possible
settlement figures, should be forwarded to the court at 2012 15th Street, Suite 814, Gulfport, MS
39501, or via e-mail to chambers, to be received no later than three (3) business days prior to the
pretrial conference. This document is not to be exchanged and will be viewed only by the
Court. The memorandum will not become a part of the Court file and will be destroyed upon the
exhaustion of settlement negotiations. Do not submit settlement memoranda in non-jury
cases.

        In preparing for the Pretrial Conference, please refer to Local Rule 16(j) governing
Pretrial Orders and the official form for all pretrial orders. EXCEPTIONS to this rule are (1)
the requirement of the Magistrate Judge’s signature appearing on the Pretrial Order is waived
and (2) the Pretrial Order is to be submitted to Judge Guirola at the Pretrial Conference.

II.    JURY INSTRUCTIONS

       Please refer to Local Rule 51 regarding jury instructions.
       Case 1:19-cv-00391-LG-RPM Document 517 Filed 07/15/21 Page 2 of 5




III.   DEPOSITIONS

        In all cases, depositions to be introduced at trial, other than for rebuttal or impeachment
purposes, shall be abridged and submitted to Judge Guirola at the Pretrial Conference, in
accordance with Rule 16(j)(5)(A), (B), and (C), which requires the designation and marking of
the portions of the deposition to be offered and to which there are objections. Specific objections
to deposition testimony shall be included in the Pretrial Order and will be considered by the
Court at the Pretrial Conference. Objections not noted in the Pretrial Order are waived.

        Video depositions shall be edited prior to trial as stated in Rule 16(j)(5)(D). Specific
objections to portions of video depositions shall be noted in the Pretrial Order, and written
transcripts of those portions to which there are objections will be considered by the Court at the
Pretrial Conference. Objections not noted in the Pretrial Order are waived.

IV.    IN LIMINE MOTIONS

      Please refer to Local Rule 7(b)(2)(E) regarding in limine motions. Absent good cause,
untimely motions in limine will be summarily denied.

V.     EXHIBITS AND WITNESS LISTS

       Prior to trial, exhibits are to be pre-marked, and a list briefly describing each exhibit is to
be presented to the courtroom deputy clerk along with a list of exhibits that are stipulated. The
courtroom deputy will conduct an exhibit conference prior to trial and a date specific for the
conference will be determined after the Pretrial Conference is held. An original and one copy of
the exhibits along with four copies of the exhibit list are to be provided to the courtroom deputy
morning of trial. (A sample of the exhibit list is enclosed.)

        In accordance with Rule 16(j)(2)(G) the pretrial order shall identify exhibits to which
there are objections and state precisely the ground for the objection.

       Original and four (4) copies of list of proposed witnesses should be presented to the
courtroom deputy clerk at the beginning of trial.

VI.    CONFLICTS

       Counsel are reminded that only conflicts listed in the Case Management Plan Order will
be honored during this trial calendar. Any subsequent conflicts not so listed will be considered
when scheduling the exact dates of trial, but not necessarily honored.

       Should a party or the attorney for said party fail to appear or to follow the directions set
out herein, an ex parte hearing may be held and a judgment of dismissal or default or other
appropriate judgment entered or sanctions imposed.
       Case 1:19-cv-00391-LG-RPM Document 517 Filed 07/15/21 Page 3 of 5




VII.   ADVISORY FOR LIMITING PERSONAL INFORMATION IN TRANSCRIPTS


        The judiciary’s privacy policy restricts the publication of certain personal data in
documents filed with the court. The policy requires limiting Social Security and financial
account numbers to the last four digits, using only initials for the names of minor children, and
limiting dates of birth to the year. [For criminal cases, also limit home addresses to city and
state.] However, if such information is elicited during testimony or other court proceedings, it
will become available to the public when the official transcript is filed at the courthouse unless,
and until, it is redacted. The better practice is for trial lawyers to avoid introducing this
information into the record in trial. Please take this restriction into account when questioning
witnesses or making other statements in court. If a restricted item is mentioned in court, the
attorney may ask to have it stricken from the record or partially redacted to conform to the
privacy policy, or the court may elect to do so on its own motion.

       As part of the Fifth Circuit’s Implementation of the Electronic Record on appeal, the
Court will now scan and docket exhibits offered into evidence at trial and during other
evidentiary hearings in civil and criminal cases in which a notice of appeal has been filed. The
said exhibits will be available to the public and it is the responsibility of the parties to redact
according to the E-government Act of 2002 when presenting exhibits.



Date: July 15, 2021                            áB_Éâ|á Zâ|ÜÉÄt? ]ÜA
                                               LOUIS GUIROLA, JR.
                                               UNITED STATES DISTRICT JUDGE
       Case 1:19-cv-00391-LG-RPM Document 517 Filed 07/15/21 Page 4 of 5




                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF MISSISSIPPI
                              SOUTHERN DIVISION



                                                                       PLAINTIFF(S)

VERSUS                                                         CIVIL ACTION NO. *

                                                                     DEFENDANT(S)


                               PLAINTIFF’S EXHIBIT LIST
                           (or DEFENDANT’S EXHIBIT LIST)

NUMBER       DESCRIPTION                          SPONSOR       ID     EVIDENCE

P-2          Briefly describe each exhibit,       (Leave these columns blank, to
(or          leaving sponsor, evidence and        be completed by court when
D-1)         ID columns blank                     exhibits are entered)

P-2          Double space between exhibits
(or
D-2)



                     THIS INSTRUMENT IS AN EXAMPLE ONLY.
                       DO NOT USE FOR YOUR EXHIBIT LIST.
      Case 1:19-cv-00391-LG-RPM Document 517 Filed 07/15/21 Page 5 of 5




                           PRETRIAL CONFERENCES
                       BEFORE JUDGE LOUIS GUIROLA, JR.



******************************************************************************
                            Wednesday, August 18, 2021
******************************************************************************

Cause No.               Style                           Jury        Time
                                                        Status

1:18cv00391-LG-RPM      Julie Boston v. Denis Richard    Jury       11:00 a.m.
                        McDonough


1:19cv00391-LG-RPM      Arc Controls, Inc., et al        Non-Jury   01:30 p.m.
(Consolidated with      v. M/V Nor Goliath, et al
1:19cv935)
